Mr. Chief Justice Greene
delivered the opinion of the court.
*12This is a case at law. We do not think that the nonappearance in the transcript of any bill of exceptions, or statement of facts, or record of exceptions taken on trial, is good ground for granting the motion to affirm the judgment rendered in the court below in this cause. Nor do we think best to affirm that judgment on account of the description or date of filing of the briefs of plaintiffs in error, without giving opportunity for a hearing on the merits. But inasmuch as in both the latter particulars there has been a wanton disregard of the rules of this court, there will he an affirmance, unless the plaintiffs in error within ten days pay all costs, both in the lower court and in this court, to date. Defendant in error shall have the option of a continuance to next term, and if he elects to continue, the briefs of plaintiffs in error will be stricken from the files, with leave to file new briefs, conformable to the rules, twenty days before the next term, saving to defendants in error the right to file answering briefs, as if the case had been originally brought to the next term.
Hoxt, J., and Turner, J., concurred.